                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN CARLOS ZAMBRANO,                               Case No. 19-cv-03332-HSG
                                   8                     Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                             APPOINTMENT OF COUNSEL
                                   9              v.
                                                                                             Re: Dkt. No. 24
                                  10     ERIC GOLDING, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983, alleging that PBSP correctional officials were deliberately

                                  15   indifferent to his serious medical needs, in violation of the Eighth Amendment. Now pending

                                  16   before the Court is plaintiff’s request for appointment of counsel. Dkt. No. 24. For the reasons set

                                  17   forth below, plaintiff’s request is DENIED.

                                  18          There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                  19   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S.

                                  20   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                  21   counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952

                                  22   (9th Cir. 1998) (en banc). The decision to request counsel to represent an indigent litigant under

                                  23   § 1915 is within “the sound discretion of the trial court and is granted only in exceptional

                                  24   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the

                                  25   “exceptional circumstances” of the plaintiff seeking assistance requires an evaluation of the

                                  26   likelihood of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to

                                  27   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman v.

                                  28   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525.
                                   1   Both of these factors must be viewed together before reaching a decision on a request for counsel

                                   2   under § 1915. See id. The fact that the pro se litigant would be better served with the assistance

                                   3   of counsel does not necessarily qualify the issues involved as complex. See Rand, 113 F.3d at

                                   4   1525 (where plaintiff’s pursuit of discovery was comprehensive and focused, and his papers were

                                   5   generally articulate and organized, district court did not abuse discretion in denying request for

                                   6   counsel).

                                   7          Plaintiff argues that appointment of counsel is necessary because the case is complex;

                                   8   plaintiff is not competent to litigate the case himself because he lacks education, lacks legal

                                   9   training, has a physical disability arising from the injuries at issue in this action, and suffers from

                                  10   temporomandibular joint syndrome which causes him physical pain, severe headaches, anxiety,

                                  11   high blood pressure, neck pain, jaw pain and depression; the case will require cross-examination

                                  12   of expert witnesses; plaintiff is being denied documentary discovery because he lacks counsel and
Northern District of California
 United States District Court




                                  13   plaintiff does not know how to obtain the necessary discovery; and plaintiff has been unable to

                                  14   obtain counsel despite making multiple efforts. Plaintiff has not demonstrated the exceptional

                                  15   circumstances required for appointment of counsel at this stage in the action. The case is fairly

                                  16   straightforward, alleging that from mid-2018 to about early 2019, defendants refused to provide

                                  17   plaintiff with appropriate medical treatment for his torn meniscus, in violation of the Eighth

                                  18   Amendment. Plaintiff’s letters to the Court demonstrate an understanding of the litigation process.

                                  19   Plaintiff’s request for appointment of counsel is therefore DENIED without prejudice to the Court

                                  20   sua sponte appointing counsel should the circumstances so require.

                                  21          This order terminates Dkt. No. 24.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 11/24/2019

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
